                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           KASRA ELIASIEH,
                                   7                                                          Case No. 18-cv-03622-JSC
                                                        Plaintiff,
                                   8
                                                 v.                                           ORDER TO SHOW CAUSE RE:
                                   9                                                          JURISDICTION
                                           LEGALLY MINE, LLC,
                                  10                                                          Re: Dkt. No. 1
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Kasra Eliasieh brings various state law claims against Defendant Legally Mine,

                                  14   LLC as a putative class action arising from Plaintiff’s purchase of an asset protection plan. (Dkt.

                                  15   No. 1.)1 The Court has an independent obligation to satisfy itself that it has federal subject matter

                                  16   jurisdiction. Valdez v. Allstate, 372 F.3d 1115, 1116 (9th Cir. 2004); see also Gonzalez v. Thaler,

                                  17   565 U.S. 134, 141 (2012) (“When a requirement goes to subject matter jurisdiction, courts are

                                  18   obligated to consider sua sponte issues that the parties have disclaimed or have not presented . . .

                                  19   Subject matter jurisdiction can never be waived or forfeited”).

                                  20           Plaintiff, as “[t]he party seeking to invoke the district court’s diversity jurisdiction . . .

                                  21   bears the burden of . . . pleading . . . diversity jurisdiction.” NewGen, LLC v. Safe Cig, LLC, 840

                                  22   F.3d 606, 613-14 (9th Cir. 2016). Plaintiff alleges that the Court has diversity jurisdiction under

                                  23   28 U.S.C. § 1332(a) “because the citizenship of the parties is completely diverse and the amount

                                  24   in controversy exceeds $75,000.” (Dkt. No. 1 at ¶ 1.) This conclusory allegation—devoid of any

                                  25   connection to the facts—is insufficient to satisfy Plaintiff’s burden. See Matheson v. Progressive

                                  26   Specialty Ins. Co., 319 F.3d 1089, 1091 (9th Cir. 2003) (“Conclusory allegations as to the amount

                                  27

                                  28
                                       1
                                        Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   in controversy are insufficient.”).

                                   2          The complaint does not contain a demand for a particular amount of damages and does not

                                   3   otherwise allege facts satisfying the amount-in-controversy requirement. Instead, Plaintiff alleges

                                   4   that he paid $7,800 to Defendant for the asset protection plan on October 13, 2016. (Dkt. No. 1 at

                                   5   ¶ 23.) There are no other facts alleged in the complaint that make it self-evident that diversity

                                   6   jurisdiction is satisfied. Plaintiff’s complaint therefore fails to allege diversity jurisdiction because

                                   7   it is not apparent that the matter in controversy—concerning a $7,800 purchase—exceeds $75,000.

                                   8          Accordingly, Plaintiff is ORDERED TO SHOW CAUSE as to how the Court has subject

                                   9   matter jurisdiction over this action. Plaintiff shall show cause in writing on or before April 11,

                                  10   2019. Defendant may reply by April 17, 2019.

                                  11          IT IS SO ORDERED.

                                  12   Dated: April 3, 2019
Northern District of California
 United States District Court




                                  13                                                     ______________________________________
                                                                                         JACQUELINE SCOTT CORLEY
                                  14                                                     United States Magistrate Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
